Citation Nr: 9923290	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-44 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                 


REMAND

After a review of the file, the Board is of the opinion that 
additional development is necessary in order to render a 
determination in this matter.  The Board notes that the 
appellant's service-connected varicose veins of the right leg 
are currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  However, the Board 
observes that effective January 12, 1998, VA revised the 
diagnostic criteria pertaining to diseases of the arteries 
and veins, including varicose veins.  Thus, the revised 
criteria went into effect after the issuance of the October 
1997 Supplemental Statement of the Case (SSOC).  See 
38 C.F.R. Part 4, Diagnostic Code 7120 (revised as of January 
12, 1998); 62 Fed.Reg. 65219 (Dec. 11, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, in light of 
the above, the appellant's varicose veins must be evaluated 
under both the old and new criteria to determine which 
version is most favorable to the appellant.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that if the Board's initial 
consideration of a matter or question not adjudicated by the 
RO might be prejudicial to the appellant, the case must be 
remanded to the RO for initial consideration.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  

The Board also notes that in January 1998, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, she requested a hearing at the RO before a local 
hearing officer.  The evidence of record reflects that the RO 
scheduled a hearing for April 1998.  In April 1998, the 
Disabled American Veterans wrote to the RO and requested that 
the appellant's hearing be postponed because the appellant 
was ill.  The appellant's hearing was subsequently scheduled 
for May 1998, but the appellant's representative again 
requested that the hearing be postponed until June 1998.  In 
June 1998, the appellant's representative once again 
requested that the appellant's hearing be postponed.  As 
previously stated, at that time, they noted that the 
diagnostic criteria pertaining to varicose veins had been 
revised, and requested that that the appellant's service-
connected varicose veins re-evaluated under both the old and 
new rating criteria.  The Board further notes that in March 
1999, the appellant submitted VA Form 9, Appeal to Board of 
Veterans' Appeals, and at that time, she noted that she did 
not want a Travel Board hearing.  Therefore, in light of the 
above, it is unclear as to whether or not she still desires a 
hearing at the RO before a local hearing officer.

In light of the foregoing, and to accord the veteran due 
process of law, this case is REMANDED for the following 
action:

1.  The RO should contact the appellant, 
through her representative, and ascertain 
whether or not she wishes to have a 
personal hearing before the RO.  If the 
appellant indicates that she wants a 
hearing, the RO should schedule the 
hearing accordingly.   

2.  After taking any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for an increased rating for her service-
connected varicose veins, applying the 
new rating criteria for Diagnostic Code 
7120 which took effect January 12, 1998.  

If the determination remains adverse to the appellant, the 
appellant and her representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
further  appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


